Citation Nr: 0514856	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for arthralgia due to 
Crohn's disease, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant reportedly had active service from April 1968 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2002, the appellant appeared at 
the RO and testified at a video conference held before the 
undersigned in Washington, D.C.  A transcript of that hearing 
is of record.  This case was last before the Board in August 
2003, when it was remanded to the Appeals Management Center 
(AMC) in Washington, D.C., for further development.  


REMAND

Volume I of the appellant's claims file has reportedly been 
lost.  Only volume II is currently before the Board.  A 
notation on the cover of Volume II indicates that Volume I is 
filed in the Inactive Records Section of the Adjudication 
Division of the Togus RO.  In the August 2003 Remand, the 
Board directed the AMC or the RO to make an additional search 
for the missing Volume I of the appellant's claims files.  
The record returned to the Board indicates that, in October 
2004, the AMC requested the Togus RO to make another search 
for the missing Volume I, and that, if the file was not 
located to "please respond accordingly."  The record 
returned to the Board reflects no response by the Togus RO to 
this request.  The Board is obligated by law to ensure that 
RO's comply with its directives.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App 268 (1998).  

In addition, the appellant was last accorded an official 
examination in March 2001, over four years ago, and this 
examination was somewhat limited in scope.  The Board 
believes that current and complete VA examinations are 
necessary to the proper review of this appeal.  The Board had 
initially ordered that these examinations be performed in its 
Development Memorandum of March 2003, but these instructions 
were inadvertently omitted from the August 2003 Remand.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
copies of all relevant VA medical records 
dating from after March 2003 should also 
be obtained and incorporated into the 
claims file.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also make an 
additional search for the missing Volume 
I of the appellant's claims files, to 
include a search of the Inactive Records 
Section of the Adjudication Division at 
the Togus RO.  If found, Volume I should 
be associated with Volume II of the 
appellant's claims files for the 
remainder of this appeal.  If Volume I is 
not found after an additional search, 
documentary proof of this should be 
included in the record.  

5.  After the above development has been 
completed, the AMC or the RO should make 
arrangements with the appropriate VA 
medal facility for the appellant to be 
afforded the following examinations.  The 
claims file must be sent to the examiners 
for their review in connection with these 
official examinations, and the reports of 
these examinations should specifically 
state that the claims file was reviewed.  

a.  A VA joints examination to determine 
the current degree of severity of the 
service-connected arthralgia.  All joints 
affected by the arthralgia from Crohn's 
disease should be specifically identified 
by the examiner.  All indicated tests, 
including range of motion studies of each 
affected joint, should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursions of motion 
accompanied by pain in each affected 
joint.  The examiner should be 
requested to identify any objective 
evidence of pain and to assess the 
degree of severity of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected arthralgia due to 
Crohn's disease on the appellant's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.  

b.  A VA intestinal examination to 
determine the current degree of severity 
of the service-connected Crohn's disease.  
All indicated tests should be performed, 
and the results incorporated into the 
examination report.  The examiner should 
elicit a detailed history concerning the 
frequency of attacks of the disease.  In 
addition, all manifestations of the 
disability should be identified, 
specifically including any malnutrition, 
anemia, general debility, weight loss, 
and malabsorption.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected Crohn's 
disease on the appellant's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

6.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

7.  Then, the AMC or the RO should 
readjudicate the current claims on a de 
novo.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




